DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/06/2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p) (and the statement appears inapplicable based on the date of the document).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar (US 2015/0301754) and Shin (2014/0071753).
Claim 1. A memory device, comprising: 
an array of memory cells, the memory cells in the array configurable as either a multi-level cell (MLC) configuration or a single level cell (SLC) configuration, a group of memory cells in the array that are configured as SLC comprising an SLC cache; (Kochar teaches: “For example, a memory cell may be designed as a "flex cell," in which the cell can either be used as a single-level cell (SLC) or a multi-level cell (MLC), as determined by the storage controller 110. So, to make a tradeoff between performance and endurance, the storage controller 110 can configure the cells to SLC cells (because it is faster to write to SLC cells than MLC cells), and then, at a later time (e.g., as a background operation), move the data from the SLC cells to the MLC cells (which reduces the endurance of the storage module 100 since another program/erase cycle is used for that transfer).”  Kochar paragraph 0033.) a memory controller operable to execute instructions which when executed cause the memory controller to perform operations comprising: (“the storage controller 110 can use the flash translation layer (FTL) (sometimes referred to as the media management layer (MML)) of its firmware to direct the storage of data in such a way to provide the performance, data retention, number of program/erase cycles, memory capacity, and power consumption trade-offs discussed above.”  Kochar paragraph 0033.) receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device; responsive to receiving the message, reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set determined in response to an expected size of the amount of data; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC (“For example, a memory cell may be designed as a "flex cell," in which the cell can either be used as a single-level cell (SLC) or a multi-level cell (MLC), as determined by the storage controller 110. So, to make a tradeoff between performance and endurance, the storage controller 110 can configure the cells to SLC cells (because it is faster to write to SLC cells than MLC cells)”  Kochar paragraph 0033.
The previously cited art does not expressly state that a message indicating a large data transfer is sent/received.
“The method includes sending, by a processor, a first command to a memory to instruct storage of data in a Single-Level Cell (SLC) area of the memory if a function requiring high-speed storage of large amounts of data is selected; and storing received data in the SLC area of the memory regardless of a size of the data, upon receiving the first command from the processor.”  Shin paragraph 0017.  See also Shin figure 2 and accompanying description.  
A person of ordinary skill in the art would have been motivated to combine the teaching of Shin before the effective filing date to modify the teaching of Kochar such that the reconfiguration of cells from MLC to SLC takes place upon a the large data transfer command in Shin because "the MLC NAND flash memory exhibits a poor write performance, which is about a half of that of the SLC NAND flash memory." Shin paragraph 0006.)
Claim 2. The memory device of claim 1, wherein 
the message is received from the host over an interface according to a Universal Flash Storage (UFS) specification. (“The host controller 220 can interface with the embedded storage module 100 using, for example, an eMMC host interface or a UFS interface.”  Kochar paragraph 0013.)
Claim 3. The memory device of claim 1, wherein 
the size of the first set is further determined based upon an expected size of the data indicated by the message and in response to a number of available MLC cells. (“The method includes sending, by a processor, a first command to a memory to instruct storage of data in a Single-Level Cell (SLC) area of the memory if a function requiring high-speed storage of large amounts of data is selected; and storing received data in the SLC area of the memory regardless of a size of the data, upon receiving the first command from the processor.”  Shin paragraph 0017.  Note that the size of the “first set” of cells reconfigured from MLC to SLC is inherently limited by the number of MLC cells in the memory.)
Claim 4. The memory device of claim 1, wherein 
the array of memory cells are NAND memory cells. (“Each type of memory device may have different configurations. For example, flash memory devices may be configured in a NAND or a NOR configuration.” Kochar paragraph 0034.)
Claim 5. The memory device of claim 1, wherein 
the message from the host indicating that the host is preparing to request that the memory device write an amount of data that exceeds the specified threshold is provided by an operating system executing on the host.  (Shin teaches: "The fixed terminals may include desktop Personal Computers (PCs) and the like." Shin paragraph 0028. "In accordance with another aspect of the present invention, there is provided a method for storing data in a terminal. The method includes sending, by a processor, a first command to a memory to instruct storage of data in a Single-Level Cell (SLC) area of the memory if a function requiring high-speed storage of large amounts of data is selected; and storing received data in the SLC area of the memory regardless of a size of the data, upon receiving the first command from the processor." Shin paragraph 0017. See also Shin figure 1 showing the processor communicating with the flash memory. A person of ordinary skill in the art would understand a PC to refer to a standard PC run by an operating system.)
Claim 8. A method performed by a memory controller, the method comprising: receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to an array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the memory cells in the array configurable as either a multi-level cell (MLC) configuration or a single level cell (SLC) configuration, a group of memory cells in the array that are configured as SLC comprising an SLC cache; responsive to receiving the message, reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set determined in response to an expected size of the amount of data; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache.  (See rejection of claim 1.)
Claim 9. The method of claim 8, wherein the message is received from the host over an interface according to a Universal Flash Storage (UFS) specification. (See rejection of claim 2.)
Claim 10. The method of claim 8, wherein the size of the first set is further determined based upon an expected size of the data indicated by the message and in response to a number of available MLC cells. (See rejection of claim 3.)
Claim 11. The method of claim 8, wherein the array of memory cells are NAND memory cells. (See rejection of claim 4.)
Claim 12. The method of claim 8, wherein the message from the host indicating that the host is preparing to request that the memory device write an amount of data that exceeds the specified threshold is provided by an operating system executing on the host. (See rejection of claim 5.)
Claim 15. A machine-readable medium, storing instructions, which when executed by a memory controller, cause the memory controller to perform operations comprising: receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to an array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the memory cells in the array configurable as either a multi-level cell (MLC) configuration or a single level cell (SLC) configuration, a group of memory cells in the array that are configured as SLC comprising an SLC cache; responsive to receiving the message, reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set determined in response to an expected size of the amount of data; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache. (See rejection of claim 1.)
Claim 16. The machine-readable medium of claim 15, wherein the message is received from the host over an interface according to a Universal Flash Storage (UFS) specification. (See rejection of claim 2.)
Claim 17. The machine-readable medium of claim 15, wherein the size of the first set is further determined based upon an expected size of the data indicated by the message and in response to a number of available MLC cells. (See rejection of claim 3.)
Claim 18. The machine-readable medium of claim 15, wherein the array of memory cells are NAND memory cells. (See rejection of claim 4.)
Claim 19. The machine-readable medium of claim 15, wherein the message from the host indicating that the host is preparing to request that the memory device write an amount of data that exceeds the specified threshold is provided by an operating system executing on the host. (See rejection of claim 5.)
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar, Shin, Boysan (US 2016/0225459) and Lai (US 2017/0285718)
Claim 6. The memory device of claim 1, wherein
the operations further comprise receiving a sleep or hibernate indication, and in response, executing an SLC cache routine to begin garbage collection of the enlarged SLC cache.  (The previously cited art does not directly address sleep or hibernation.
Boysan teaches: "For instance, data folding and/or garbage collection may be reserved for instances in which the apparatus is operating in an AC power mode {e.g., plugged in), such that data folding and/or garbage collection is delayed while the apparatus is in a DC power mode (e.g., operating on battery power). As described further herein, the timing of when operations such as data folding and/or garbage collection are performed can be based on a number of other factors including, but not limited to, the capacity of a DC power source (e.g., remaining battery life), the available storage capacity of the system, the amount and/or status of cold data, the amount of unanswered I/O requests, and/or the amount of garbage collection opportunities available, among various other factors." Boysan paragraph 0013. "In a number of embodiments, and as shown in FIG. 3, the controller 308 can include a data folding component 322 and a garbage collection component 324," Boysnan paragraph 0032.  "Another factor that can be used to determine whether to and/or when to perform data folding operations can be the amount of garbage collection opportunities identified. For example, the write amplification factor of a memory system (e.g., 304) can be reduced by delaying and/or preventing SLC data to MLC data folding until a threshold number of garbage collection opportunities exist. Delaying garbage collection can improve the efficiency associated with the particular garbage collection algorithm, for instance." Boysan paragraph 0040. "As shown at 454, if the apparatus is in AC power mode, it is determined whether the I/O requests (e.g., from a host such as host 302) are above a threshold. As discussed above, this may include determining whether there are a threshold number of unanswered I/O requests and/or whether there are continuous I/O requests such that performing folding operations may reduce the QoS experienced by a user. If at 454 it is determined that the number of I/O requests are above the threshold, then data folding is delayed {e.g., as shown at 480)." Boysan paragraph 0044. "folding SLC data into MLC data can be performed as a background process . . . Garbage collection, which is another process that can be performed in the background" Boysan paragraph 0011.
A person of ordinary skill in the art would have been motivated to combine the teaching of Boysan before the effective filing date because folding SLC cells into MLC cells as part of garbage collection improves memory density while feeing up memory.
The previously cited art teaches that garbage collection is carried out in the background and when there is less other I/O, but does not expressly state that garbage collection is carried out during a hibernate/sleep mode.
Lai teaches: ''The periodic counting operation is mainly to allow the control chip 104 to detect whether the host computer 108 sends a processing command in standby mode and return to normal mode for processing at maximum speed. In an embodiment, the periodic counting operation may also allow the control chip 104 to perform memory-related background events or the monitoring and the management operations of specific events in standby mode, so as to perform a resource management mechanism of the memory, such as garbage collection. In an embodiment, the timer may also be disposed inside or outside the energy-saving control unit 114." Lai paragraph 0022.
A person of ordinary skill in the art would have been motivated to combine the teaching of Lai before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" (carrying out garbage collection during idle times, such as hibernation and sleep can be seen as an improvement because the GC will not interfere with other I/O). The prior art contained a known technique that is applicable to the base device (method, or product) (carrying out GC during sleep/hibernation is applicable to memory devices). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP 2143(1)(D).)
Claim 13. The method of claim 8, wherein the method further comprises receiving a sleep or hibernate indication, and in response, executing an SLC cache routine to begin garbage collection of the enlarged SLC cache. (See rejection of claim 6.)
Claim 20. The machine-readable medium of claim 15, wherein the operations further comprise receiving a sleep or hibernate indication, and in response, executing an SLC cache routine to begin garbage collection of the enlarged SLC cache. (See rejection of claim 6.)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar, Shin, and Lin (US 6,052,789)
Claim 7. The memory device of claim 1, wherein the operations further comprise 
receiving a low power indication, and in response, bypassing the SLC cache when servicing a subsequent write request.  (The previously cited art does not teach bypassing the cache based on a low power indication.
Lin teaches: "In a typical computer system today, the cache memory is responsible for a significant portion of the computer system's power consumption. Typically, relatively more power is consumed by the cache memory during periods of high activities, i.e. reading and writing operations of the cache memory, than when the cache memory is in a stand-by mode. Thus it can be seen that, in a portable computer system, the battery operational life between recharges is traded for the high performance of the cache memory." Lin column 1 lines 40-53. "According to the present invention, such a computer system includes, in addition to a central processing unit and a main memory system, {i) a battery for powering the computer system; {ii) a battery monitoring circuit for measuring a level of charge in the battery, in which the battery monitoring circuit provides a first control signal when the charge measured by the battery monitor circuit falls below a predetermined level, {iii) a logic circuit, coupled to receive the first control signal, providing a second control signal; and {iv) a cache memory for the main memory system, the cache memory including a cache controller coupled to receive the second control signal, the cache controller being selectably configurable to operate the cache memory as a write-back or a write-through cache, in response to the second control signal." Lin column 1 line 63 to column 2 line 10. Alternatively, cache 102 can also be disabled altogether." Lin column 4 line 38-39. 
A person of ordinary skill in the art would have been motivated to combine the teaching of Lin before the effective filing date because omitting writes to the cache saves power which extends battery life.)
Claim 14. The method of claim 8, wherein the method further comprises receiving a low power indication, and in response, bypassing the SLC cache when servicing a subsequent write request. (See rejection of claim 7.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 5-10, 12-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, and 8-10 of U.S. Patent No. 10,572,388. Although the claims at issue are not identical, they are not patentably distinct from each other because: see chart below.

This Application (16/731978)
US Patent 10,572,388
1/8/15. A memory device, comprising: an array of memory cells, the memory cells in the array configurable as either a multi-level cell (MLC) configuration or a single level cell (SLC) configuration, a group of memory cells in the array that are configured as SLC comprising an SLC cache; a memory controller operable to execute instructions which when executed cause the memory controller to perform operations comprising: receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device; responsive to receiving the message, reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set determined in response to an expected size of the amount of data; and receiving data 


3. The memory device of claim 2, wherein the communication interface is an interface according to a Universal Flash Storage (UFS) device.
3/10/17. The memory device of claim 1, wherein the size of the first set is further determined based upon an expected size of the data indicated by the message and in response to a number of available MLC cells.  
1. responsive to receiving the incoming large data transfer indication, reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC, a size of the set determined based upon a logical block address utilization and an expected size of the large data transfer.
5/12/19. The memory device of claim 1, wherein the message from the host indicating that the host is preparing to request that the memory device write an amount of data that exceeds the specified threshold is provided by an operating system executing on the host.  
 9. The memory device of claim 7, wherein the large data transfer indication is provided by an operating system.
6/13/20. The memory device of claim 1, wherein the operations further comprise receiving a sleep or hibernate indication, and in response, executing an SLC cache routine to begin garbage collection of the enlarged SLC cache.  
   10. The memory device of claim 7, wherein the operations comprise receiving a sleep or hibernate indication, and in response, executing an SLC cache routine to begin garbage collection. 
7/14. The memory device of claim 1, wherein the operations further comprise receiving a low power indication, and in response, bypassing the SLC cache when servicing a subsequent write request.
    8. The memory device of claim 7, wherein the operations further comprise receiving a low power indication, and in response, bypassing an SLC cache when servicing a subsequent write request. 




Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Double Patenting
No specific arguments are put forth.  
Rejection under §103:
Applicant states that the cited references fail to disclose “a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time”, arguing that the command of Shin is merely directing the device to store all data to SLC.  The command of Shin however is sent in response to a large data transfer and therefore indicates a large data transfer.  
Applicant states that changing MLC cells to function as SLC cells in response to the transfer, noting that Kochar does not expressly teach the changing of MLC to SLC cells taught in the reference occurring in in response to a specific command.  This limitation is obvious over the combination of art teaching reconfiguration of cells from MLC to SLC in response to a faster/more data being transferred (Kochar) and art teaching a command to write to SLC in response to faster/more data being transferred (Shin).
Applicant states that the references fail to teach reconfiguring the number of cells based upon an expected size of the data transfer.  The claim language at issue “a size of the first set [of cells] determined in response to an expected size of the amount of data [transferred]” only requires that some cell(s) be reconfigured in response to some amount of data being transferred.  Without any specific relationship between the amount of data being transferred and the number of cells being reconfigured this reads on changing as little as one cell or all cells in response to any amount of data large enough to trigger sending the command.  This is obvious over the combination of previously cited art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139